J-S77025-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                   IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                            Appellee

                       v.

SHELDON ANTHONY GOODRIDGE,

                            Appellant                No. 498 MDA 2016


                 Appeal from the PCRA Order of March 2, 2016
             In the Court of Common Pleas of Lackawanna County
              Criminal Division at No(s): CP-35-CR-0000448-2014


BEFORE: PANELLA, OLSON and PLATT,* JJ.

MEMORANDUM BY OLSON, J.:                         FILED JANUARY 19, 2017

        Appellant, Sheldon Anthony Goodridge, appeals from the order entered

on March 2, 2016, dismissing his first petition pursuant to the Post

Conviction Relief Act (PCRA), 42 Pa.C.S.A. §§ 9541-9546. We affirm.

        We briefly summarize the facts and procedural history of this case as

follows. In December 2013, Appellant engaged in a physical altercation with

another patron at a bar in Carbondale, Pennsylvania. Specifically Appellant

struck the victim with a pool cue and then stabbed him in the neck and back.

The victim survived. As a result, the Commonwealth charged Appellant with

various criminal charges; however, on July 30, 2014, Appellant pled guilty to

aggravated assault1 in exchange for the Commonwealth’s withdrawal of the

____________________________________________


1
    18 Pa.C.S.A. § 2702(a).



*Retired Senior Judge assigned to the Superior Court.
J-S77025-16



remaining offenses.         On October 21, 2014, the trial court sentenced

Appellant to 90 to 180 months of incarceration, followed by a consecutive

term of two years of probation.          Appellant did not appeal his judgment of

sentence.

       On July 31, 2015, Appellant filed a pro se PCRA petition.       The PCRA

court appointed counsel who subsequently filed a “no-merit letter” with the

PCRA court and petitioned to withdraw from representation pursuant to

Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988) and Commonwealth

v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).            On December 2,

2015, Appellant filed a pro se supplemental PCRA petition.          On March 2,

2016, the PCRA court granted counsel’s petition to withdraw and denied

Appellant relief.2 This timely pro se appeal resulted.

       Appellant presents the following issues for our review:

         I.     Was defense counsel ineffective for failing to ensure
                [Appellant’s] due process rights were protected under
                the provisions of the [F]ourteenth Amendment of the
                Constitution and Article I, § 9 of the Pennsylvania
                Constitution?
____________________________________________


2
   We note that because the PCRA court appointed counsel, who filed a “no-
merit letter” under Turner/Finley, and Appellant responded by filing a pro
se PCRA petition, the PCRA court did not summarily dismiss Appellant’s
PCRA petition. Thus, the PCRA court was not required to give Appellant
notice of its intent to dismiss under Pa.R.Crim.P. 907. See Commonwealth
v. Albrecht, 720 A.2d 693 (Pa. 1998) (where “the PCRA court did not
summarily dismiss [a PCRA] petition upon initial review, but rather ordered
the appointment of counsel, the filing of an amended petition, and the
briefing of the legal issues presented. [] Rule 1507(a)[, predecessor of Rule
907(a),] by its own terms, is inapplicable.”).



                                           -2-
J-S77025-16



        II.    Was defense counsel ineffective for failing to ensure
               [Appellant’s] fundamental     human      rights  were
               protected under the provisions of the Sixth
               Amendment of the United States Constitution?

        III.   Was defense counsel ineffective for failing to
               challenge the sufficiency of the evidence and/or failing
               to argue that the sentence was against the sufficiency
               of the evidence?

        IV.    Was defense counsel ineffective for inducing
               [Appellant] to plead guilty by giving false information
               about sentencing?

        V.     Was defense counsel ineffective for failing to zealously
               assert [Appellant’s] position and seek a result
               advantageous to his client?

        VI.    Was defense counsel ineffective for abandoning
               [Appellant] by not filing any post-sentence appeals on
               behalf of his client?

        VII.   Did the prosecution fail to introduce any relevant
               evidence of the extra element of the aggravated
               offense necessary to constitute the crime charged and
               sufficient to justify the conviction?

Appellant’s Brief at 3-4.

      We reviewed the briefs of the parties, the relevant law, the certified

record, the notes of testimony, and the thorough opinion of the PCRA court

entered on May 25, 2016. The PCRA court first noted that Appellant’s claims

of ineffective assistance of counsel amounted to bald contentions. For this

reason, the PCRA court could have dismissed Appellant’s PCRA petition.

Commonwealth v. Chmiel, 30 A.3d 1111, 1128 (Pa. 2011) (“boilerplate

allegations and bald assertions [] cannot satisfy a petitioner's burden to

prove that counsel was ineffective”).      Moreover, on appeal, Appellant’s

                                     -3-
J-S77025-16



argument is equally undeveloped and fails to allege, or even set forth, the

three-prong test for counsel ineffectiveness; thus, Appellant has also waived

his   claims   of   ineffective   assistance   of   counsel   on   appeal.   See

Commonwealth v. Johnson, 985 A.2d 915, 924 (Pa. 2009) (explaining

that an appellant waives issue on appeal where he fails to present the claim

with citations to relevant authority or develop the issue in a meaningful

fashion capable of review).

      Regardless, we conclude that there has been no error in this case and

that the PCRA court’s opinion meticulously and accurately disposes of

Appellant’s issues on appeal.       Therein, the PCRA court determined that

Appellant’s guilty plea was knowingly, intelligently and voluntarily tendered,

after he acknowledged his constitutional rights, the factual predicate of this

case, and the possible range of sentences in both written and oral colloquies.

After reviewing Appellant’s supplemental PCRA petition and the certified

record, the trial court determined that Appellant pled guilty only after

confirming the factual basis for the charges and acknowledging the range of

punishments that he faced. These uncontested circumstances defeated any

claim that counsel was ineffective in failing to challenge the sufficiency of the

evidence or failing to accurately advise Appellant about the potential range

of sentences. Moreover, the PCRA court determined that Appellant failed to

plead and prove that he requested that counsel file a direct appeal and that

counsel heard but ignored or rejected the request.        We conclude that there

has been no error in this case and that the PCRA court’s opinion entered on

                                       -4-
J-S77025-16



September 17, 2015, meticulously and accurately disposes of Appellant’s

issues on appeal.   Therefore, we affirm on the basis of the PCRA court’s

opinion and adopt it as our own. In any future filings with this or any other

court addressing this ruling, the filing party shall attach a copy of the PCRA

court opinion.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/19/2017




                                    -5-
                                                                         Circulated 12/27/2016 03:05 PM



 COMMONWEALTH           OF                                IN TiiE COUR..T OF COMMON
 PENNSYLVANIA                                             PLEAS OF LACKAWANNA
                                                          COUNT\'
                v.
SHBLDON ANTHONY GOODRIDGE                             14 CR448



                                                                                             ;::::     Q
                                                                                             rr: .--
                                                                                             o ~

                                                                                             ;; :-~
                                                                                             c.,· - ,
                                         OPINION                                N     ·~·
                                                                                err   --~    .... ~        .
                                                                                      (                .. '
       BARRASSE; P .J ..                                                              -·.,          ~ -;
                                                                                      c. ~ '
                                                                                      ~; . ~·: · .. ~
       This opinion is filed pursuantto Rule l925(a) of the PennsylvuriiaRtil~of
                                                    · ·                         c:)
                                                                                      Appell;~e
                                                                                        i~- r_.
                                              .                               co
Procedure. and pursuant.to the request of the Superior Court. Appellant Sheldon Anthony

Goodridge (herein after "Appellant") appeals this Court's March 2, 2016,..Order dismissing his

Petition for Post-Conviction Collateral Relief.Appellant's issues on appeal.are summarized as
follows:

       1. Defense Counsel was ineffective for failing to ensure defendant's due process rights
          were protected under the provisions of the Fourteenth Amendment.of the United
          States Constitution and Article I, §9 of the Pennsylvania Constitution

       2. Defense Counsel wasineffective for failing to ensure defendant's fundamental hum
          rights were protected under the provisions of the Sixth Amendment of the United
          States Constitution.


       3.. Defense Counsel was .ineffective for failing to challenge the sufficiency of the
           evidence and/or failing to argue that the sentence was against the sufficiency of the
           evidence.

      4. Defense counsel Was ineffective for inducing defendant to plead guilty by giving false
         information about sentencing.                             ··    ·               ·


      5. Defense. counsel was ineffective for failing to zealously assert defendant's position
         and seek a result advantageous to his client.                                ·




                               EXHIBIT B
          6. Defense counsel was-ineffective for abandoning defendant by not filing any post-·
                sentence appeals on behalf of his client                       ·

         7. The prosecution failed to introduce any relevant evidence of the extra. element of the
            aggravated offense necessary to constitution the crime charged and sufficient tojusti ·-.
            the conviction,                                                                  ·     ·

         8. The prosecution failed to comply with the terms of the plea agreement negotiated by
            de fondant's previous attorney.                        ·                 ·      ·


 For the following reasons, based upon a review of the record.and the facts and history of the cas ;
                                                                                           :       .   .


 this Court's March 2,2016, Order denying Appellant's Petition for Post-Conviction Relief sho ..

 be affirmed,



 PROCEDURAL HISTORY~~ FACTUALBACKGROUND

         Under Docket Number GP,.35--CR-0000448-2014, Appellant vvas charged with

 Aggravated. Assa¥lt in violation of 18 Pa C.S.A, § 2702(a)(1 ),iPossession of a Weapon in

 violation of 18 Pa.   C.S:A. § 907(b), Prohibited Offensive Weapons in violation of 18 Pa.C;S;A;
908( a), Simple Assault in violation of l8 Pa. C.S.A. § 270l(a)(2), Recklessly Endangering

Another Person fu violation of 18 Pa     cs:A. §2705.      and Criminal   Attempt- Criminal Homicide
in.violation of 18 Pa. C!S.A. § 901(a)\ These charges stemmed from a December 22~ 2013

incident in which the Appellantgot into an altercation with the victim ata bar in the City of

Carbondale, Lackawanna County, Pennsylvania. See Ptlm. Brian Rock, Affidavit or'Probable

Cause, December JO, 2013. Witnesses reported and suryeillance videos confirmed that the.

Appellant struck the victim's.head and body with a pool stick inside the bar and then approached

and stabbed the Victim in the. neck and back in the parking lot ofthe bar. Id. The victim was

transported via ambulance to the trauma unit at. Geisinger Community Medical Center in

Scranton, Pennsylvenie, where he, was stabilized. ld.

                                                   2
         On July 30,2014, Appellententeredaguilty        plea to Aggravated Assault     in violation of ·g
 Pa C.S.A. § 2702(a)(J ), arid the remaining charges were withdrawn. Sentencing was deferred f

  completion
          .  of a Presentence Investigation
                                     .      Report.
                                               .


         On OctoberZf, 2014, this Court sentenced AppeUant to nia.ety (90)mo11ths to one

 hundred eighty (180) months' confinement ma State Correctional Institution fo11owed by two { )

 years' special probation to be supervised by State Probation and-restitution iii the amount of

 $39,030.66.

         On, July 3 l, 2015, Appellant filed a Petition for Post-Conviction Collateral Relief'makin

 claims of constitutional violations, ineffective assistance of counsel, and an unlawfully induced.

 guilty plea where the. Appellant· is innocent. Specifically; the Appellant asserts   the grounds   of

 abuse of discretion by the sentencing court and ineffective assistance ofcounsel based on

 Appellant's contention that the underlying incident did not rise to level of Aggravated Assault.

        On September-Za,
           . .           . 2015, this Court appointed Kurt Lynott..Esquire,
                                                            .               atPCRA Counsel. O.

 October
      .  22, 2015, Attorney Lynott filed and served upon Appellant
                                                          .        a Petition to Withdraw as

Counsel and "no merit'? letter pursuant to Commonwealth        v. Turiler,.544 A.2d 927 (1988) and.

Commonwealth.v. Finley, 550 A.2d 213 (Pa. Super.1988) based upon Counsel's assessment
thatthe Petition lacked merit.

        On December. 2, 2015, Appellant filed a pro se supplemental PCRA Petition in which.he ·•

alleged ineffective assistance ofcounsel, stating that counsel was.ineffective for failing to,

properly investigate the case, neglected to .make sure Appellant was. charged with.the correct

crime, gave the Appellant false-information about sentencing, and failure of counsel and the

prosecutor to abide by a previous agreement Appellant then went on to cite the United States

Supreme Court Decision in Alleyne v. United States,~· U.S. --,.133            S.Ct. 2151, 186
L£d..2d 3{4 (2013), msupportofhis assertion thathe was norguilty          ofAggrayatedAss~ultanf
·that his Pue Process Rights were violated. Appellantfurther uses the language of "lesser-included

offenses" insuppori of his . argument thathisconduct did not rise to·t~~ lever of Aggravated

Assault.

         On March 2, 201~, this Court granted PCRA counsel's Motion to Withdraw and

Dismissed AppeUant's.pCRA Petition.finding the Petition to be meritless.

         Appellant timely appealed the dismissal to the.Pennsylvania Superior. Court en March 2 ,.
2016.


DIS.CUSsibN

         As stated in the Ofpet denying   his FCRA Petition, theclaims Appellantasserts.as a basis

for reliefare not co gnizable under the Post-Conviction Relief Act.or ate otherwise meritless. Th .

Appellantallegesone (1) main averment wherein.he believes thatthe underlying criminal condu t

die\ not constitute . Aggravated.Assault, The Appellant has failed   to allege or prove. any averments
in compliance with 42-Pa.C.S,A: §-954S(aX2).

         Nonetheless, this Court   will address Appellant'scomplaints.on appeal as follows,


   I.        COUNSEL ·wAs N:oT INEFFECTIVE, NOR DID HE FA1L TO PROTECT
             APPELLANTS DUEPRO.CESS RIGHTS UNDER THE 14T~ AMENDMENT
            TO. THE ttNITED-STATES CONSTITUTION·OF ARTICLE.t; §:9· OF THE
            ·pENNSYLV A..1'ITACONSTITUTION.

                                                 AND

   It.      COUNSEL WAS= NOT INEFFECTIVE ID{DER THE. 61'8 Al\.1ENDMENT TO
            THE. UNITED STA TES CONSTITUTION.




                                                   4
            v.          CO{JNSEL WAS NOT INEFFECTIVE IN ms REPRESENTATION OF.
                       APPELLANT

            Appellant's, first   =.second matters. complained of on- appealbaldly assert th at counsel·
was ineffective forfailingto protectbis State.and Federal Constitutional rights, Appellant's-firs

matter.complained of on appeal asserts that counsel was ineffective for failing to protect

Appellant's Due Process Rightsunder the 1.410 Amendment.to theUp.ited States Constitution .of"

Article I~§ 9. of the Pennsylvaaia-Constitution, Scattered threughout.Appellaat's Petitions; he

asserts Pue Process violations in multiple contexts, including references to the United States

Supreme Court decision in Alleynev. United States1, Merger Doctrine andthe language of
                                                                              2
"lesser included offenses", and. citingthe Criminal Attempt                       statute. Appellant's second matter

complained of on-appeal asserts.that counsel was ineffective for. failing to proteot Appellant' s

"fundamental 'human rights" under the Sixth-Amendment to the United ·st~te s "Constitution. Bo

of these assertions are based-on Appellant's assertiontbatbis conduct .in this case did not rise· to

level of.Aggravated A~a1:1It. However, Appellant'sassertions are· without meritand.he is.not

entitled to reliefon.this.claims.

            Appellant's fifthrnattercomplainedof on appeal baldly assertsthat=defense counsel was

ineffective for failing to zealously assert defendant's position                  0.04 seek   a result advantageous to

his client," Although Appellant's claim regardingthis assertion is very broad and vague, based

on Appellant's          issues raised in bis PCRA Petitions, this Court will address it in conjunction with

Appellant's, other claims- of 'ineffectiveness.3-


1   Alleyne v. United States,-     U.S.,-, 133 S.Ct. 21$1, 186-L£d.2d ~ 14.(-2013).
~-1s   fa.c::s:A.:".§---901
3
   Wber~ a petidoner's Concise Statement pursuant.to Pa. R.A:P. 1925(b) is not specific enough f9r a. Wal court to
.identify and addressthe issue'petitioner wishes to raise on appeal; {lie trial c~url..mc1r find_-_waiver;_.Commonwealth v
 Reeves, 907 ·,A.2d 1, 2 (P~. Super. 2006).The Superior Court lias explained that ~·a C.oncis~-~taterqent which is too
 vague to allowthe Court to identlfy tbe issues raised· on appeal is the functional ~qµivai~nt to no Concise Statement
.at all. Even.if the trial courtcorrectly .guesses the issuesv., (they. ate ] stiU waived.": Jiricko v-; Geico Ins. Co.,·947·
A.id 206; 21.0 (Pa, Super. 2008) (i,oteraal     citations nmitted),                                         ·
                                                               5.
       As stated in the Order dehy.ilig relief, the Appellant alleges one (1) main averment

wherein he believes that the underlying criminal conduct did norconstitute Aggriivated Assault.

The f.\I)~llant has. failed :t.o allege-any averments 'incompliance with-42 Pa.C.SA. · § 9543{~)(2)

        On July 30, 2014,,with counsel's assistance.fhe Appellant completed ail extensive writj:. n

guilty pleacolloquy formin whieh he acknowledged tJiat       he understood,   and had discussedwi;

counsel the specific criminal charge to Which he was pleading.as well. as the possibl e penalty

"permissible range of sentence .and/or find that could be. imposed· for the· offense charged." 'In ·
paragraph 2; the Appellant noted that be wished to .plead guilty to one (1) count of Aggravated

Assault, I,8.Pa. C.S~A. f2702(a)(l).
                        .       .
                                     Likewise.In paragraph 1.6,:the Appellant
                                                                     .        acknowledged the

elementsofAggravated.Assault as "knowinglycausing serious bodily injuryto Hever

'Bahamonde under circumstances manifesting extremeindifference         to human   life."

        Furthennore, the Appellant admitted that he ·''stabbed thevictim" and understood that a

deadly weapons enliancement would be imposed .at the time of sentence. The Appellant 'initialed

each page of the writtenplea colloquy and executed the last.page with his signature .: The

Appellant indicated that he understood 'the full meaning of the. plea and still wished     to proceed
with the plea. Clear1y, the Appellant was.fully-aware of thecriininal'offense.to.which he pled

&uilty arid agreed to the underlying criminal conduct.asalleged    by theCommonwealth. Al-the.

time of'sentence.the Appellant-aceeptedresponsibility for; bis actions andremainedsilent during

allocution. N.T. October 2, 2015, p. 4.

        Appellant's December 2, .2015,.Suppl~mental'P.ost-ConvictioI\.R.eliefActiori       Petition did

net-raise any additional ineffectiveness. claims that would allow relief under42.'Pft C. S.A. ·§ .9545

or in the.alternative, in compliancewith.dz Pa. C.S.A, § 9543(a:X2).1'he. Appellant·did 110.t




                                                   .6
alleging any new.facts that would support hisclaims .. Rather, the Appellant inaccurately relies o

the.Ianguagevlesserincluded      offense," which pertains to the merger doctrine. The merger

doctrine-is inapplicable-in this.case.because the Appellant pled guilty to one.Il) count.of

AggravatedAssault, 18·P.a. C$:A. § 2702(a)(i}.

       Additionally, Appellant's'    reliance 'on Alleyne.is   misplaced. In Alleyne, supra, the Unite .

States Supreme Court held that any factthat increases mandatory minimum sentence for crime. i

"element" of'thecrime, JJ.Ot a··~sentencin~ factor," and mustbesubmitted to jury. Thjs is.

distin_gui~hable. from the present case .. Appellant''S, argument that the· Aggravated A~s.ault. charge .·

should have. been.submitted to ajwy is.inaccurate. Aggravated Assault is its own statutory
offenseunderPennsylvania law. Appellant guiltyto one. (1) count of.Aggravated Assault in

violation.of 18 Pa. C.S.A. § 2702(a)(l), with a deadlyweapon enhancement.Basedupon the·

statuteand theplea, there wereno additional.elements that shouldhave been suomittedtoa jury.

Similarlt, Appellant's reliance oil. the statutory language and interpretation of.Criminal Attempt s

also misplaced. Appellant's guilty plea pertained to one· (I jcoua; of Aggravated Assault. Attem

ease law is not relevant,

       Moreover, with respect to.his ineffective assistance. of counsel claims.jhe Appellanthas

failed to allege
              .
                 any, beneficial
                             . .
                                 information that counsel would.have discovered had be undertaken
                                                                                          .   ~-  .
                                                                                                       .,
additional discovery and 'in vestigation after favorable .. plea negotiations. The. Appellant baldly

asserts that if counsel
 •,               .     - conducted an investigation he would have. received a "lesser included.

offense" or reduction in charge, He has failed    to identify precisely how such investigation     would

have assisted   him. Such   bald allegations do not.entitle Appellant to relief. See Comirioowealth v .

Harve:x, 812 A;2d .119.ff (P~. 200Z).




                                                     7
        Further, the Appellant made statements,underoath, at the guilty plea. colloquy 'indicatin .

iliathe· was guiltyof the Aggravated Assault, and that he wished to make a knowing, voh.1I14ITY,

and intelligent.guiltyplea. The . Appellant is bound by-these statements. See Coinrilonwealth·v.-

Turetsky, 925.A.~24 87(f {P~. Super. 2007);Seealso; Commonwealth v.Tiinchak, 6-9 A.3d

765.; 773' '.(Pa. Super, 2013)(hoiding that guilty plea counsel had a.reasonable basis for riot.

undertaking additional investigation and discovery in order fo engage in favorable plea

-negoaations where-defendant admitted guilt under oath). Additionally, Appellant represented to
this Court in bot!J bis writtenand oral :plea.colloquy· that he understood thathe had the rightto a.

jury trial and was· presumed to be innocent until found· guilty: .See Written Plea Colleq uy,

paragraphs 9-1'2, N.T. Guilty Plea, July 30, 2014, p. 2; Appellant further stated that he

understood he was giving up. these tights by enteringa guilty plea, Id .. Appellant cannot now use

the .PCRA to.raise' these 'issues,

        Thus, Appellant has failed to plead .or prove that he is-entitledto Post-Conviction Relief

based onthebasis of his original PC~ claimandhis Supplemental.PCRAclaini.'fhisCourt

finds Appellant's-claims to be meritless,   As such,this 'Ceurt's 'March 2, 2016,   Order denying

relief should beafftrmed,


        Ill.    COUNSEL WAS NOT .INEFFECtIVE FORFAILING TO ARG't:JE THE
                SUFFICIENCY OF THE EVIDENCE ..

        Appellant's third matter complained of on appeal asserts that.his counsel was ineffective

forfailingtochallenge the sufficiency .ofthe evidenceor failing to argue that tbe sentence was

against th~ .sufficiencyof the evidence: Appellant' s cl!Wli has. been waived for PC.RA purposes

and is otherwise· meritless.




                                                   .8
        As stated above, this Court found based. upon the. totality of the circumstances, th~t the

Appellant kno~g~y .and voluntarily entered his guilty .plea ·apd knew prior to entering his gu.i\ ·.

plea thathewaivedall ri~pts to challengethesufficiency of evidence. Commonwealth              v~
.Langston, 904 A.2d-917 (Pa. Super. ·2006); Commonweaith v. Williams, 660 A~2.d 614 (Pa,

Super. i9.9_5)( any issue relating to the sufficiency of the evidence is, waived by-entry-of a gui! .

plea and cannot be raised.in a post-conviction proceeding); Commonwealthv-.-v ealet, :S81 A.2tl

217,, 22.Q (Pa.. Super, 1990)~ Co.mmonwealth v.. Rounsley; 717 .A.2d 537- (Pa. Super, 1998).
       Here, the Appellant is- attempting 19 argue .an. issue related to· the sufficiency ofthe

evidence, which is waived.by the eriµ-y 'of his guilty plea and not subject to attackin.a post-

conviction proceeding. The Appellant canaotnow try       to revisittlliS: issue: Therefore; because   th

Appellant's claim directed atthe propriety.of the evidence does pot concern the jurisdiction of

this Court, the voluntariness of his plea, nor the. sentence of'this Court, this Court concludes that

the Appellant has waived.hisabilityto-raisethis issue and is absolutely refuted by the-record

whenhe entered his .guilty plea, Thus, thereisno issue of genuine fact that- the Appellant is

entitled to PCRA relief on.. the basis of his claim.:


        IV.     APP   LANT'S CLAIM THAT COUNSEL INDUCED THE GUILTY PLE.
                BY:GIVIN'G FALSli:tNFORMATiON AB()UT SENTENCE is·
                MERITLESS.

        Appellant' S fourth-matter complained of On appeal asserts that IDS COJ]D.Se}. Was ineffective

for inducing defendant to .plea guilty by giving false information about sentencing.

        Under the. P.CRA, a petitioner is eligible for rellef if he. pleads and proves by a

preponderance of the evidence that the petitioner's conviction resulted from a guilty plea

unlawfully induced Where the inducement caused the petitioner to pleadguiltyand the petitioner
is innocent, Commonw,ealth v. Starn,.6g8.A.2dJ.327 (Pa. Super . .19.97).-lil thls tn~ft~r;the

Appellant fails to meet these requirements for relief

       In his Petition for Post-Conviction Relief, Appelhmt.asSGrts· that be entered a guilty plea

upon advice of counsel ,:but-Appe_llant cannot show that ·the resulting i11jury·. to· the victim did. no

rise to the level of Aggravated Assault, In his Supplemental.PflRe, Petition.Appellant.

additionally asserts th.al counsel-gave himfalse information about sentencing hy giving an
         '

estimate regarding the sentence Appellant would receive.
       Appellant's claims do not-entitle him to relief'under the PGRA.- Appellant's continued

claims that his conduct did riot rise to the level, of Aggravated Assault is contradicted by the

record. Moreover; the-record also reflectsthatAppellanrwasawareof the elements of

Aggravated Assault and the maximum penalty that he m~y receive fer.the offense .. InQuestion . .1

of'the Written Plea Colloquy Form-thatwas reviewed, initialed, and signed by Appellant,

Appellant indicated that he was 'aware-that-the- maximum penalty that: could have he en .imposed

was twenty Ob) years' incarceration. Moreover, the Appellant represented io this Court that he

understood thatthe
            .      maximum penalty for Aggravated Assault was twenty (20)
                                                                     .  . years'

incarceration and that no other promises were made to him in exchange         for his plea. N.t. G~ilty
Plea, July 30, 2014,. p, ·-3, Appellant further represented to the Court that he· was satisfied with th

representation-of counsel, thathe understood the rights he was forfeiting by entering.a guiltyplea .

and that- no: threats or promises outside the plea agreement caused him to enter the. plea. N.T. at p

2-3 and Plea .C~lloquy, S(a),,12, l3(b). .Incontrast, the Appellant now raises an unsupported

claim that he plea was induced by.counsel and his belief thatbis conduct did not actually rise to

level ofAggravatedAssault,




                                                    JO
          As such, the   Appellant has not asserted or proved a sufficient basis to showthat the pl

  was urilawfully induced. Therefore, Appellant .is not entitled to. Post-Conviction Relief on this

  claim and this Court's March 2, 2016, Order denying relief should be affirmed.




          VI.      COUNSELWAS NOT INEFFECTIVE BY NOT FILINGPOST-
                   SENTENCEMOnONS ON BEHALF OF APPELLANT.

          Appellant's sixth matter complained on appeal asserts lhat counsel was ineffective for

 abandoning Appellant by not filing any post-sentence appeals on behalf of Appellant Again;

 Appellant' s contention is not supported by the record,

          When Appellant entered his guilty plea, this Court informed Appellant of the grounds he

 wouldhave-ferappeal,       particw.arlythejurisdiction   ofthecourt,   the sentence of theCourt, and th

 voluntariness of hisplea, Se.e NT. Guilty Plea, July 30, 2014, at p, 2. Moreover, after this Court

 Sentenced Appellant, Appellant executed a written acknowledgement of his Post-Sentence.Right               .

         Under Pennsylvania law, counsel.may be deemed ineffective for failing to file a direct

 appeal on behalf ofhis client Commonwealth v. Ma:ynar~ 90Q A.2d 39S, 397-98 (fa. Super.

2006). However, a PCRA petitioner must prove. that he requested that Counsel file an appeal in

order to be entitled   to relief.   Id, citingCommonwealth    v. Rarmon;    738 ~2d 1023, 1024

(Pa.Super.1999).    The petitioner bears the burden of proving      that he requested a direct appeal · ·
that his counsel heard but ignored orrejected the request      M:

         In neither his Petition for Post-Conviction Relief nor his SupplementalPCR.A Petition did

Appellant plead, never mind prove, that. he. requested that counsel file a d.irect. appeal on his

behalf. Therefore, based upon the Appellant's pleadings, this issue is meritless and unsupported
by the. record,




                                                     11
         Appellant has failed   to prove thathe is. entitled to   relief   011   this Claim: As such, this
Court'sMarch 2, 2016 Order.should be.affirmed.


         VII.     APPELLANT'S. CLAlM REGARDING THE PROSEClJTION'S BURDE~
                  TO PRODUCE'EVIDEN CE HAS BEEN WA:IVED 'IJY ms GUILTY PLE.t .
                  AND.IS '.OTHERWISE MERITLESS.

         Appellant's seventh matter complained bf an appea] asserts that that' he is enti tled to

P.CRA relief because "the prosecution failed to· introduce any relevant evidence of'the extra

element of the aggravated oflen~ necessary to constitute the· crime. Charges               and suffic ient.to
justifyeonviction.v'Again.jas discussed above        and in the Order denying relief          Appellant is.not

entitled to. relief on the grounds asserted.

         Before accepting Appellant's guiltyplea onJuly JO, 2014, Appellant reviewed with.

counsel, initialed each page, and signed an extensive written plea colloquy form, The form

informed.Appellant ofthe rights hewas giving upby entering the guilty plea, Moreover, this ·

Court conducted.anon the record colloquy.in-whieh Appellant was again informed of his rights

and thenature of the chru:ges·~griinst.him and A.\;)pellant represented to thisCourtthat he
understood the consequences of his plea, and admitted that be was guilty of.the Aggravated

Assault. See .N~T. Guilty. Plea, July 3~, 2014.-. This Court found based upon the totality ofthe

circumstances,that the Appellant knowingly and voluntarily enteredhis guilty plea.and knew

'prior to :~tering,h:js guilty plea that he waived   all 'rights· to challenge 'the sufficiency of evidence:
Commonwealth v.Langston,.9Q4 ~2a 917 (Pa.. Super, 2006);.Commoowealth                             v. Williams;

660.A.2d·614 (Pa, Super, 1995.)(any issue relating tothesufficieacy cf'the evidence Is-waived

by entry ofa guilty pleaand cannot be raised in a post-conviction-preceeding);                Commonwealth

v~.Vealey1 581 A.2.d 217,220 (Pa. Super, 19:90); Commonwealth v .. Roimsley, 717 A~2d 537

.(P~. S~p.e.r. 19.9.S).

                                                      12
          As such,. Appellant
                           .  is. not entitled tO. relief under the. Post-Conviction Relief Act. for this
                                                                                                       .


  claim as asserted.
             .    .  Therefore, this Court's March 2, 2016 Order denying
                                                                    .  . . Appellant's PCRA


  Petition should be-affirmed,


        · VllI. APPELLAi"IT-'S CLAIM REGARDING THE                       COMMONWEALTH'S
                  FAILURE TO ABIDEBYTHE PLEAAGREE1\1ENT IS MERITLESS.

          Appellant's final claim on. uppeal asserts that.the Commonwealth failed to comply with

  (h~ terms ofthe plea agreement negotiated by his previous attorney. This Courthas reviewed th
 record and found Appellant's claim to be meritless and unsupported by the record.

          Appellant specifically alleges in bis PCR.A Petition that his previous attorney had an

 agreement with the-Commonwealth regarding the Aggravated: Assault with             a Deadly weapon.
 review of the   record shows   that the Co1nn10nwealth did honor an agreement made with.

 Appellant's
    .        previousattorney      to remove the Aggravated Assault with a. .Deadly Weapon charge.·.

 The Criminal Infonnationlists as Countz: Aggravate Assault- SeriousBodily Injury in. violatio .

 of'18Pa. C.S,A. § 2702(a)(l)and Count 3: Aggravated Assault with a Deadly Weapon in

 violation ofl8. Pa. C.S.A. § 2702(a)(4). The absence. of the Aggravated Assault.with a Deadly

 Weapon charge on the docket sheet, as well as the renumbering of the charges.suggests thatthis
 agreement infact happened. Moreover, this Court correctly sentencedAppellarit on           one (1) coun
 of Aggravate Assault-      Serious Bodily Injury in violation .of 18 Pa. C.S.A. § 2702(a)(l)J which is

 distinguishable from Aggravated Assault with a Deadly Weapon in violation oft& Pa. C.S.A. §

2702(a)(4).

        Furthermore, Appellant represented      to this Court   in both the written and oral plea

. colloquy that the only   agreement he had with the CommonweaJth was that he would plead guilty

.to one (1) count Q{ Aggravated Assault ..... Serious Bodily Injury with a Deadly Weapon
  Enhancement in violation of: 18 fa. C.S.A. §. 2702(a)(l), and the remaining charges would be

  withdrawn. See Written Guilty Plea Colloquy Form, p 2; pan1graph 13; N~T. Guilty Pie.a,

 July 3.0,.2014, p~3. There is nothing else in the record to support Appellant's claims.

          Therefore, Appellant.has failed-to assert or prove a cognizable claim:for relief under the ·

 Post-Conviction Relief Act Therefore, this Court's March 2., 2016, Order denying Appellant's
                  .                                             .                  . .

 PCRAPetition should be affirmed.



 CONCLUSION

         Accordingly, Appellanthas failed.
                                        ,
                                           to establish thathe is entitled to relief under the Post-

 Conviction Relief Act. Therefore, this Court's March    2, 2016, Order   denying Appellant's PC · ·.·

 Petition should be affirmed.



                                               BYTIIECOURT:



                                       \}!.
                                          .    Michae J.,..,.,=u


CC: Noti¢e ofthe entry of the foregoing Opinion has been provided to each party pursuant to
Pennsylvania Rule of Criminal Procedure 114 hy mailing time-stamped copies to the following
individuals:


Lisa A   Swift, Esq.
Lackawanna County District Attorney's Office
200. N .. Wasbmgton Avenue
Scranton, PA 18503

 Sheldon A.. Goodridge LT 7735
.SCI Somerset
1600 Walters Mill Road
Somerset, PA 15510


                                                 14